DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are allowed.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 02/10/2021, with respect to claims 1, 6 and 8 have been fully considered and are persuasive. The rejections of claims 1, 6 and 8 have been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Neely (US PUB 20150264482) discloses a method of operating a hearing aid system used by a hearing aid user, comprising the steps of: providing an input signal representing an acoustical signal from an input transducer of the hearing aid system; providing the input signal to an auditory nerve compressor; and using an output signal derived from the auditory nerve compressor output signal to drive an electrical-acoustical output transducer of the hearing aid system. 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following claim 1: selecting a minimum output level for the auditory nerve compressor, wherein the minimum output level represents a hearing threshold level; selecting a maximum output level for the auditory nerve compressor; from a range between 30 and 50 dB SL if an auditory neurodegeneration has been identified in said hearing aid user for both medium-spontaneous rate and low-spontaneous rate auditory nerve fibers; or from a range between 50 and 80 dB SL if an auditory neurodegeneration has been identified in said hearing aid user only for low-spontaneous rate auditory nerve fibers, defining a minimum input signal level and a maximum input signal level; operating the auditory nerve compressor according to a compression characteristic wherein the minimum input signal level is mapped onto the minimum output level of the auditory nerve compressor, and wherein the maximum input signal level is mapped onto the maximum output level of the auditory nerve compressor.

Claims 6 and 8 are similarly allowed for the same reason as claim 1 above, the claims recite substantially equivalent allowable subject matter as claim 1.

Claims 2-5, and 7 are allowed based on their respective dependency from claim either one of claim 1 or claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654